UNITED STATES COURT OF APPEALS

                           FOR THE FIFTH CIRCUIT



                                   No. 01-60342
                                 Summary Calendar



FLORISTS INSURANCE SERVICE,
INC.; EVERGREEN, INC.,
                                                            Plaintiffs-Appellants,

                                        versus

CATHY COLE, Etc.; ET AL,
                                                            Defendants,

GREAT RIVER INSURANCE CO.,
                                                            Defendant-Appellee.



                    Appeal from the United States District Court
                      for the Southern District of Mississippi
                            USDC No. 3:00-CV-565-LN

                                 September 17, 2001

Before POLITZ, SMITH, and BARKSDALE, Circuit Judges.

PER CURIAM:*


   *
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
      Florists Insurance Service, Inc., and Evergreen, Inc., appeal an adverse summary

judgment dismissing with prejudice their demands against Great River Insurance

Company. Review of the record, briefs, and guidance jurisprudence convinces us that

no error was committed by the trial court. Accordingly, on the uncontested facts as

noted, authorities cited, and analysis made by the district court in its careful,

comprehensive, and persuasive Memorandum Opinion and Order dated March 15,

2001, and entered March 16, 2001, the judgment appealed is AFFIRMED.




                                         2